Citation Nr: 1629846	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-44 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for migraine headaches.

2.  Entitlement to an effective date prior to November 19, 2010 for the award of a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1998 to October 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2010 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded the claims for additional development in June 2015.  There has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A January 22, 2009 record of VA outpatient treatment for migraine headaches constitutes an informal claim for increased benefits, including a TDIU.  The Veteran's formal claim for an increased rating (and therefore a TDIU) was filed on August 1, 2009.

2.  For the entire appeal period, Veteran's migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The Veteran has been unable to secure or follow a substantially gainful occupation since July 20, 2009. 


CONCLUSIONS OF LAW

1.  The criteria for a maximum 50 percent rating for chronic migraines are met from January 22, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.157(b) (2009); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for an effective date of July 20, 2009, but no earlier, for the award of a TDIU are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.157(b) (2009); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).


Laws and Analysis -Migraines

The Veteran's migraine disability is currently rated as 10 percent disabling for the entire appeal period.  This disability is regulated under 38 C.F.R. § 4.124a, DC 8100, which provides: a 50 percent rating is warranted for a migraine condition with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for a migraine condition with characteristic prostrating attacks occurring on average once a month over the last several months; a 10 percent rating is warranted for a migraine condition with characteristic prostrating attacks averaging one in two months over the last several months; and a noncompensable rating is warranted for a migraine condition with less frequent attacks.  38 C.F.R. § 4.124a, DC 8100.  

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  However, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

In the case at hand, the claim for an increased evaluation for migraines was received by the RO on August 1, 2009.  However, on January 22, 2009, the Veteran sought VA outpatient treatment for a number of disabilities, including her migraine headaches, which she noted occurred every one to two weeks.  Accordingly, January 22, 2009 is the beginning of the appeal period in this case.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.157(b)(1) (2009); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982-83   (Fed. Cir. 2010).

The Board acknowledges that the Veteran's representative has argued that the Veteran was entitled to a higher evaluation for her migraine disability as early as 2004.  See June 2016 Written Brief Presentation.  However, a May 2007 rating decision addressing the rating assigned to the Veteran's migraines became final, as the Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.  She has not alleged clear and unmistakable error in that decision.  Accordingly, for reasons outlined above, the appeal period begins on January 22, 2009.

The January 2009 VA treatment record reflects the Veteran complained of migraines occurring once every one or two weeks.  These migraines were associated with nausea and vomiting, phonophobia and photophobia and were sometimes averted by quickly taking appropriate medication.  A May 2009 VA treatment note reflects the Veteran reported suffering from a severe migraine for two days; she had phono and photo sensitivity, as well as nausea and sensitivity to smells.  She reportedly had vomited the prior day twice and had to take the previous day off from work.  The Veteran stated that it was the worst migraine she had had in some time.

A June 2009 VA treatment note reflects the Veteran stated she was getting migraines every other week and did not feel as if treatment was working.  A treatment note from July 2009 reflects the Veteran reported improvement in her migraines due to Topamax.  In a November 2009 VA examination, the Veteran reported that medication had helped decrease the frequency of her migraines. 

By April 2010, the Veteran again reported migraines occurring every other week, despite medications, with some lasting up to three days, during which she stayed in bed with the lights out.  In a November 2010 VA general medical examination, she stated that her headache frequency during the past 12 months was weekly, with most attacks described as prostrating.  She was pregnant at the time and could not take medication.  VA treatment notes from March 2011, May 2011, and August 2011 reflect the Veteran denied any severe headaches. 

In November 2010, the RO received a statement in support of the Veteran's claim filled out by the Veteran's husband.  In it, he reported that the Veteran had migraines at least every other week.  He further stated that she had to go upstairs to their bedroom (with blackout curtains) to lie down during her migraines and she could not tolerate any noise or sound.  He also reported that she had a hard time eating or drinking during these episodes because she often vomited and the episodes sometimes lasted three to four days.

A December 2011 VA treatment note reflects the Veteran sought treatment at the clinic due to excessive thirst, headaches, and feeling dizzy at times.  The provider suspected that these symptoms were associated with her untreated, non-service-connected diabetes mellitus.  In a March 2013 VA treatment note the Veteran reported a mild sinus headache but no dizziness.  A May 2014 VA telehealth treatment note reflects the Veteran reported headaches as the only symptom associated with her non-service-connected hypertension.  She also reported that the headaches had recently worsened in severity.  A June 2014 VA telehealth note reflects the Veteran complained of occasional headaches and that prior to starting her new hypertension medication, she had felt dizzy, with a severe headache and vomiting, suggesting the headaches were alleviated by hypertension medication. 

An August 2014 VA treatment note reflects the Veteran reported migraines occurring once a month lasting for approximately three days, accompanied by photophobia and phonophobia and aura flashes.  Reported triggers for migraines included stress, menses, and changes in temperature.  She reported that most migraines were treatable with over the counter medications; however, she occasionally sought treatment at the emergency department for severe attacks. 

A VA treatment note from December 2014 reflects the Veteran reported that her migraines had been occurring every three weeks, but since starting a new medication, they were occurring every six to eight weeks.  She noted that her severe headaches lasted three days.  An April 2015 VA treatment note reflects that the Veteran reported improvement in her migraines since starting chiropractic therapy.  She noted the migraines occurred more frequently during her menses. 

Applying the facts presented above to the regulatory framework, the preponderance of the evidence reflects that the Veteran's migraine disability picture most closely approximates the criteria for a maximum 50 percent rating since January 22, 2009.  The evidence reflects that, for the majority of the appeal period, the Veteran experienced a migraine at least twice a month when she was not taking medication for migraines, and that these migraines were often prostrating and prolonged, lasting several days.  The ameliorating effects of medication are not contemplated by the rating criteria for migraine headaches, and as such, the Veteran's migraine disability must be rated according to her symptoms without medication.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  Thus, the evidence shows that a 50 percent rating is warranted for the entire appeal period.

TDIU Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400 (b)(2).
 
In the case of an increased rating (including TDIU), if the increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Prior to the decision herein, the Veteran did not meet the schedular requirements for a TDIU prior to November 19, 2010.  38 C.F.R. § 4.16(a).  However, the instant decision reflects that she meets the schedular requirements as of January 22, 2009.  The Veteran reports that she last worked on July 19, 2009.  In support of her claim, she submitted a statement from the New York State Department of Labor reflecting that her unemployment insurance benefits began on July 20, 2009.  Her last employer notes that her last day of employment was January 22, 2009.  See November 2010 VA Form 4192.  Affording her the benefit of the doubt, the Board finds that she last worked on July 19, 2009.  She asserts, and the evidence also supports, that she is entitled to TDIU since that time due to a combination of her service-connected physical and mental disabilities, which include: a cervical spine disability, a lumbar spine disability with left lower extremity radiculopathy, migraines, and major depressive disorder.  See, e.g., December 2010 VA examination report (migraines and cervical and lumbar spine disabilities preclude employment).  Accordingly, an effective date of July 20, 2009, the day following her last day of employment, and no earlier, is warranted for the award of a TDIU.

ORDER

A 50 percent rating for migraine headaches is granted as of January 22, 2009.

An earlier effective date of July 20, 2009 for the award of a TDIU is granted.



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


